Case 1:20-cv-00488-ELH Document 17-2 Filed 09/29/20 Page 1 of 1

SUMMARY REPORT
Updated July 7, 2014

WITNESS: = Jason Giordano, H687

FACTS: On June 8, 2009, Officer Jason Giordano was working with Officer Jemell Rayam
when Officer Michael Sylvester requested assistance with a car stop. Officers Rayam and
Giordano assisted, and during the course of the car stop, it was alleged that Officer Giordano
recovered a bag with $11,000 from the trunk of the vehicle and placed it on the ground. It was
further alleged that Officer Sylvester then placed the bag into his vehicle and advised the driver
that he could pick it up from the Evidence Control Unit later. The driver subsequently made a
theft compiaint to the police department’s Internal Affairs Department (LAD) alleging that the
money was stolen.

When originally interviewed by IAD, Officer Giordano advised that he stood by the occupants of
the vehicle while Officer Sylvester searched the vehicle, and he did not see Officer Sylvester
remove anything from the vehicle. On July 14, 2010, Officer Giordano was administered a
credibility assessment test via polygraph examination. His responses were consistent with being
untruthful and/or not giving full disclosure when answering questions regarding his own role in
the search of the vehicle, whether he saw and removed the bag of money from the vehicle, and
what he saw Officer Rayam do at the scene. The LaFayette computerized polygraph Polyscore
algorithm found the probability of deception greater than 99%,

The State’s Attorney’s Office declined to charge Officer Giordano. Officer Giordano agreed to a
settlement wherein he received a severe letter of Reprimand, was suspended without pay for 30
days and lost 10 days of leave in lieu of proceeding before a trial board on the charges. The
charges for Misconduct—General, Misconduct—Ethical, and Misconduct—
Hindering/Obstructing an Internal Investigation were sustained while the charge of
Misrepresentation of Facts was dismissed by BPD Legal.

It is the position of the Office of the State’s Attomey that, for a variety of reasons, including
reliance on Kelley v. State, 288 Md. 298 (1980) & State v. Hawkins, 326 Md. 270 (1992), the
information pertaining to the results of the polygraph examination is not admissible in any case
in which Officer Giordano may be involved.

CONFIDENTIAL CONFIDENTIAL CONFIDENTIAL

EXHIBIT

 

 
